Citation Nr: 0701359	
Decision Date: 01/17/07    Archive Date: 01/25/07	

DOCKET NO.  03-36 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by night sweats, claimed as secondary to hepatitis 
C. 

2.  Entitlement to service connection for a chronic skin 
rash, claimed as secondary to hepatitis C. 

3.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1970 to May 1974.  
His medals and badges include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Oakland, California.  The case was remanded by the Board in 
January 2006 for further development.  The requested actions 
have been accomplished and the case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's currently diagnosed skin rash is shown by 
the competent medical evidence of record to be reasonably 
associated with his active service.

3.  Any night sweats the veteran has are part and parcel of 
his service-connected post-traumatic stress disorder (PTSD).  
A separate disability manifested by night sweats is not shown 
to be related to the veteran's active service.

4.  Sleep difficulties the veteran experiences are part and 
parcel of his service-connected PTSD.  A sleep disorder other 
than that associated with the service-connected PTSD is not 
shown to be related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic skin 
rash are reasonably met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

2.  A disability manifested by night sweats (other than that 
being part and parcel of PTSD), was not incurred in or 
aggravated in service and is not the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5102-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2006).

3.  A chronic sleep disorder, (other than that which is part 
and parcel of service-connected PTSD) was not incurred in or 
aggravated during active service and is not the result of 
service-connected hepatitis C.  38 U.S.C.A. §§ 1110, 1131, 
5102-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
became effective on November 9, 2000.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his or her possession pertaining to the claim.

The VCAA applies to all five elements of a service connection 
claim.  As previously indicated by the Court, those five 
elements include:  (1) Veteran status; (2) the existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of disability; and (5) the 
effective date of the disability.  Upon receipt of an 
application for service connection, therefore, VA is required 
to review the information and the evidence presented with the 
claims, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will help in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.

A review of the evidence of record shows that the veteran was 
provided with a communication dated in February 2004 with 
regard to the disabilities at issue.  He was specifically 
told that it was his responsibility to make sure VA received 
all requested records that were not in the possession of a 
Federal department or agency.  He was also told what the 
evidence had to show to support his claim.  The case was 
remanded by the Board in January 2006 and the veteran was 
informed by a communication dated that month what the 
evidence had to show.  He was also informed that if he had 
any evidence in his possession that pertained to his appeal 
that was not already of record, he was to send it to VA.  
With regard to the requirements set forth in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), with regard to how VA 
determines the disability rating to be assigned and the 
effective date to be signed, information with regard to these 
matters was provided in the supplemental statement of the 
case issued the veteran in May 2006.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims or 
the benefits sought, unless no reasonable possibility exits 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence includes service medical records, post service 
private and VA treatment records, and statements by the 
veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.  The case was remanded by the Board in early 2006 in 
order that the veteran might be accorded an examination for 
the purpose of determining the etiology of any current skin 
disability, disability manifested by sleep problems, and/or 
disability manifested by night sweats.  This was accomplished 
in a March 2006 examination by a VA physician.  The Board 
notes that in an April 2006 statement, the veteran himself 
indicated that he had no other information or evidence to 
give to VA to substantiate his claims.  He asked that the 
claim be decided as soon as possible.

The Board is therefore satisfied that all relevant facts have 
been adequately developed to the extent possible.  No further 
assistance to the veteran is required to develop the facts 
pertinent to the issues for service connection.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Pertinent Legal Criteria.

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v, Principi, 16 
Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

Analysis.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the evidence or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not separately discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  (The law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).

The Board notes that as a lay person, the veteran himself 
does not qualify to opine on matters requiring medical 
knowledge, such as the diagnosis or etiology of any current 
skin rash or disability manifested by night sweats or sleep 
problems.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).  (See also 38 C.F.R. 
§ 3.159(a)(1)) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.)

Service Connection for a Skin Rash.

A review of the service medical records reveals that the 
veteran was seen on several occasions for treatment and 
evaluation of pseudofolliculitis.  At the time of separation 
examination in May 1974, however, he denied either having or 
having had a skin disease.  Clinical evaluation at that time 
was normal.

The post service evidence reveals that in a rating decision 
dated in January 2003, service connection for hepatitis C was 
granted.

The medical evidence includes the report of a March 2006 
general medical examination.  The examiner reviewed the 
entire claims file.  The veteran stated he had jungle rot on 
his fingers and his hands.  The veteran claimed that he 
received treatment for the jungle rot while in service, but 
this was not in his service medical records because 
"everybody had this, and everybody was treated for this 
without having to see a corpsman."  He stated that he used 
lotion or a powder on a daily basis, but increased the usage 
when he had flare ups.  A diagnosis was made of skin rash.  
The examiner opined that the skin rash "should be considered 
to be at least as likely as not service connectable secondary 
to continuation from the time he [the veteran] was in the 
service.  Although there was no evidence of documentation of 
jungle rot, this was an extremely common problem during this 
time period, and the veteran's history is consistent."  The 
comment on the etiology of the veteran's skin rash was based 
upon a thorough clinical evaluation conducted by the examiner 
and review of the record.  There is no opinion to the 
contrary of record.  Accordingly, resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
criteria for service connection for a skin rash had been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The VA physician 
who conducted the March 2006 examination did not discuss 
whether there was a causal connection between the veteran's 
skin rash and his service-connected hepatitis C.  In view of 
the favorable determination with regard to this matter, the 
Board finds it is a moot question because of the favorable 
grant based on direct incurrence.

Service Connection for a Disability Manifested by Night 
Sweats and a Disability Manifested by Sleep Difficulty 
Secondary to Hepatitis C.

The Board notes that in addition to service connection being 
established for hepatitis C, service connection is also in 
effect for post-traumatic stress disorder (PTSD).  A 30 
percent disability rating has been in effect since March 
2004.

When the veteran was accorded a general medical examination 
by VA in March 2006, the examiner indicated that he had 
reviewed the entire claims folder.  With regard to sleep 
difficulties, the veteran indicated that he began having 
problems with disturbed sleep in either 1999 or 2000.  As for 
night sweats, the veteran stated that he first noticed having 
night sweats in 1997.  With regard to the sleep difficulties, 
the examiner stated there was no evidence of additional 
etiology to sleep disorders other than that related to the 
PTSD.  He added that given the history of the onset as well 
as the continuing problems along with the concurrent 
diagnosis of PTSD, the veteran's sleep disorder should be 
considered to be part and parcel of his PTSD disorder. 

With regard to the night sweats, the examiner stated that 
these should be considered "most likely consistent" with the 
veteran's history of PTSD.  The examiner noted that the 
history provided by the veteran did not indicate that the 
night sweats would be secondary to hepatitis C.  The examiner 
specifically stated that the "veteran's night sweats and 
sleep disorder are both consistent with the veteran's 
diagnosis of PTSD and should be considered part of this."  

No competent evidence is of record refuting this opinion.  No 
other competent evidence discussing the etiology of a 
disability manifested by night sweats and/or a disability 
manifested by sleep difficulties has been received and 
associated with the claims folder.


ORDER

Service connection for a skin rash is granted.  To this 
extent, the appeal is allowed.

Service connection for a disability manifested by night 
sweats claimed as secondary to service-connected hepatitis C 
is denied.




Service connection for a disability manifested by sleep 
problems secondary to service-connected hepatitis C is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


